DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 10/26/22.  Claims 1,3-8,10-15 and 17-20 are pending in this Office Action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
 	Rejection of double patenting has been withdrawn by  the examiner in response to the filing of the terminal disclaimer. 
Response to Arguments
 	Applicant's arguments filed 10/26/22 with respect to claims rejection under 35 USC 102 and 103 have been considered and are not persuasive. The examiner respectfully traverses applicant’s argument.
 	Applicant argues: “As seen in FIG. 4a, the “prompt” which is displayed contains “information items,” wherein those information items may include a location identifier (i.e., “San Francisco, California), a reference date, and a name. The system disclosed by Toon does not however provide that the information items may include a “graphical avatar” associated with a user profile, nor does Toon provide that a system may generate or otherwise personalize an “achievement indicator” based on one or more graphical avatars. For at least this reason, Applicant respectfully submits that Toon does not teach or suggest limitations that include, “generating the media object based on the set of instructions associated with the graphic template, and user profile data associated with the first user account and the second user account, the user profile information including a first graphical avatar associated with the first user account and a second graphical avatar associated with the second user account,” and “causing display of a notification that includes the media object at the client device,” as recited by independent claim 1 as presently amended”.( Applicant’s argument at page 8)
 	The examiner respectfully disagrees. Claim 1 as amended only requires that the media object is generated based on the instructions associated with the graphic template and user profile data associated with the first and second user account. Although the claim 1 as amended, includes the limitation of “the user profile information including a first graphical avatar associated with the first user account and a second graphical avatar associated with the second user account”, “a first graphical avatar associated with the first user account and a second graphical avatar associated with the second user account” are not required by the claim 1 to be used to generate the media object. Instead, any other profile information can be used to generate the media object even though the profile  includes “a first graphical avatar associated with the first user account and a second graphical avatar associated with the second user account”. In other words, generating the media object based on the set of instructions associated with the graphic template, and user profile data associated with the first user account and the second user account, the user profile information including a first graphical avatar associated with the first user account and a second graphical avatar associated with the second user account”  is not the same as “generating the media object based on the set of instructions associated with the graphic template, and t”. 
 	Toon as shown in Fig.4 shows plurality of users with names and a thumbnail image associates with their name  and therefore Toon teaches the claim limitation of “the user profile information including a first graphical avatar associated with the first user account and a second graphical avatar associated with the second user account”, “a first graphical avatar associated with the first user account and a second graphical avatar associated with the second user account” as recited in the amended claim 1.
					
    PNG
    media_image1.png
    865
    1023
    media_image1.png
    Greyscale

 	Applicant’s remaining arguments with respect to claims are substantially encompassed in the argument above, therefore examiner responds with the same rationale as stated above.
 	For at least the foregoing reasons, the examiner maintains prior art rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9,11-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toon et al. (US Patent Application Publication 2015/0294222 A1, hereinafter “Toon”)
	As to claim 1, Toon teaches a method comprising:
receiving, from a client device associated with a first user account, a request to transmit a message to a user associated with a second user account;(Toon par [0067] teaches intend to post)
 	detecting a trigger event based on attributes associated with the first user account (Toon par [0067] teaches life event) and the second user account selecting a graphic template from among a plurality of graphic templates based on the trigger event, the graphic template comprising a set of instructions to generate a media object; generating the media object based on the set of instructions associated with the graphic template, and user profile data associated with the first user account and the second user account, the user profile information including a first graphical avatar associated with the first user account and a second graphical avatar associated with the second user account;(Toon as shown in Fig.4 shows plurality of users with names and a thumbnail image associates with their name) and causing display of a notification that includes the media object at the client device. (Toon par [0067] teaches specific template  used for generating prompts associated with life events)  	

 	As to claim 4, Toon teaches the method of claim 1, wherein the causing display of the notification that includes the media object includes:
causing display of the notification that includes the media item at a position among a plurality of notifications. (Toon par [0075] teaches the textual information were generated by the social networking system from a life event template)

 	As to claim 5, Toon teaches the method of claim 4, wherein the position of the notification among the plurality of notifications is based on a property of the trigger event. (Toon par [0075] teaches the textual information were generated by the social networking system from a life event template)

 	As to claim 6, Toon teaches the method of claim 1, wherein the graphic template includes an identification of one or more user attributes, and wherein the generating the media object based on the set of instructions associated with the graphic template includes: generating the media object based on the one or more user attributes associated with the first user account and the second user account. (Toon par [0052] teaches the information items upon which the intent may be inferred includes social graph information, content objects, posts, textual data, location information, media, user profile, temporal and privacy settings)

 	As to claim 7, Toon teaches  the method of claim 1, wherein the notification includes a display of a first user identifier associated with the first user account and a second user identifier associated with the second user account.(Toon Fig.4a and par [0075] teaches prompt 404 includes item 408)

	Claims 8 and 11-14 merely recite a computer system to perform the method of claims 1 and 4-7 respectively. Accordingly, Toon  teaches very limitation of claims 8 and 11-14 as indicates in the above rejection of claims 1 and 4-7 respectively.

 	Claims 15 and 18-20 merely recites a non-transitory computer readable medium comprising instructions when execute by a processor, perform the method of claims 1 and 4-6 respectively. Accordingly, Toon teaches very limitation of claims 15 and 18-20 as indicates in the above rejection of claims 1 and 4-6 respectively. 

Claims 3,10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Toon and further in view of Branson et al.( US Patent Application Publication 2014/0201648 A1, hereinafter, hereinafter “Branson”)
 	As to claim 3, Toon teaches the method of claim 1 but fails to teach wherein the detecting the trigger event based on the attributes associated with the first user account and the second user account includes: determining a total number of messages sent between the first user account and the second user account transgresses a threshold value.
 	However,  Branson teaches determining a total number of messages sent between the first user account and the second user account transgresses a threshold value.(Branson par [0017] teaches frequency of contact between a user of the source and group member. Branson par [0047] further teaches threshold of frequency of contact)
 	 Toon and Branson are analogous art directed toward data sharing and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of Toon and Branson according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to filter the triggering events, thus saving device resources.
 	As to claims 10 and 17, see the above rejection of claim 3.
Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175